Citation Nr: 0608546	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-11 947A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel



INTRODUCTION

The appellant served as a member of the Army Reserve on 
active duty for training (ACDUTRA) from November 1970 to 
April 1971 and during periods of inactive duty for training 
(INACDUTRA) from August 1970 to August 1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, that denied service connection for 
hearing loss and tinnitus. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant when further action is required on his part.


REMAND

The appellant stated that during 26 years of Army Reserve 
service he worked as a driver and mechanic on diesel trucks, 
generators, forklifts, and vans.  He contends that hearing 
loss and tinnitus were caused by exposure to high noise 
levels during service.  

The precise dates and duties of the veteran's service are not 
entirely clear.  The record contains a Report of Transfer or 
Discharge (DD-214) documenting ACDUTRA from November 1970 to 
April 1971.  Personnel records from this period showed that 
the veteran trained as a light truck driver.  The remainder 
of the veteran's reserve service is documented by the 
Chronological Statement of Retirement Points issued by the 
U.S. Army Reserve Personnel Center in December 1996.  The 
record also contains several transfer orders (March 1979, 
June 1985, September 1998), job qualification records (April 
1983, March 1990), and personnel data sheets (September 1972, 
May 1984).  In addition to skills as a truck driver, the 
appellant qualified as a construction engineering supervisor.  
The record does not document the dates of INACDUTRA.  Since 
veteran status depends, in part, on injury incurred during 
INACDUTRA, documentation of specific dates and duties is 
required.  

In addition, it does not appear that the record now includes 
all of the service medical records from all periods of 
service, including ACDUTRA and INACDUTRA.  The appellant 
submitted two copies of a military physical examination from 
December 1985.  The two copies are identical except for the 
notation for tinnitus which is different on each copy, 
raising a question of its probative value.  He also submitted 
a copy of a physical examination in January 1989.  A notation 
of tinnitus appears on the medical history form, but neither 
the form nor the record of examination has a diagnosis or 
comment by the physician regarding tinnitus.  He submitted 
private audiometric test results, most recently from June 
2001, that noted bilateral hearing loss and tinnitus.  On 
remand, the RO should obtain all of the service medical 
records. 

The appellant provided lay evidence of exposure to loud 
noises while performing reserve service.  However, there is 
no medical evaluation of a nexus between the appellant's 
claimed in-service noise exposure and hearing disabilities. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain service personnel records that 
document the specific dates appellant's 
INACDUTRA. 

2.  Make additional requests for service 
medical records from the appropriate 
agency, including any reserve units.  

3.  Then, schedule the appellant for a VA 
examination.  Provide the examiner with 
the entire claims file.  Request the 
examiner discuss whether the appellant's 
hearing loss and tinnitus are traumatic 
in origin and provide an opinion on the 
connection between any in-service noise 
exposure and the appellant's hearing loss 
and tinnitus. 

4.  Readjudicate the claims for service 
connection for hearing loss and tinnitus.  
If either decision remains adverse to the 
appellant, provide the appellant and his 
representative a supplemental statement 
of the case and the appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
as appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.
§§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

